DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims 2, 4, 5, 8-11, 13, 14, 16 and 19 are objected to because words in the same line are crowded too closely together, making reading difficult.  Substitute claims with proper spaced between words on good quality paper are required.  See 37 CFR 1.52(b).  (Note)   The applicant is required to review all pending claims to avoid the foregoing issues.
Drawings
The drawings (Figs. 1A -1C, 2A-2C, 3A-3C, 6A-6C, 7A-7C, 9A-9B, 10, 12B, 13B and 13D) are objected to because the shaded area and the corresponding  reference number are too vague to recognize, causing difficult in distinguishing what reference number is corresponding to which area.  Taking Fig. 1C as an example, it is not sure which area is corresponding to reference numbers 122 or 114 or 115.   (Note)   The examiner believes that it may be color drawings causing the issues.
              
    PNG
    media_image1.png
    365
    792
    media_image1.png
    Greyscale


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a side surface of the vertical interconnect structure is provided with an insulating film stacked structure configured by alternately stacking second and third insulating films having different dielectric constants” (claim 9, lines 14-17) and “a semiconductor layer and a fourth insulating films re sequentially provided f roman inner peripheral surface of the via-hole (claim 9, lines 21-23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ikawa et al. (US 9,589,839).
	In re claim 1, Ikawa et al., in Figs. 8A, 16 and corresponding text, teach a 3D stacked memory device having a cell region 100 in which memory stacks are arranged on a substrate 9/10,
	wherein vertical memory stacks 32/46/50/60/62/63 and a vertical interconnect structure 74/75/76 are provided in the cell region 100 (Fig. 15),
	wherein the vertical interconnect structure 74/75/76 includes: a via-hole 79 (Fig. 8A) formed along a vertical direction of the cell region 100; and
	a conductive pillar 76 shaped by filling the via-hole 79 with a conductive material, and
	wherein a lower end of the vertical interconnect structure 74/75/76 is electrically connected to a conductive region 61 provided on the substrate 9/10 (Fig. 15).
                       
    PNG
    media_image2.png
    366
    439
    media_image2.png
    Greyscale

                         

    PNG
    media_image3.png
    423
    548
    media_image3.png
    Greyscale

                      
    PNG
    media_image4.png
    460
    494
    media_image4.png
    Greyscale

	In re claim 2, Ikawa et al., in Figs. 8A, 12, 16 and corresponding text, teach that the cell region 100 includes:
a stacked structure 32/46 formed by alternately stacking a gate 46 (e.g. acts as a control gate) and an insulating film 32 on the substrate 9/10; and a plurality of cell plugs 

	In re claim 4, Ikawa et al., in Figs. 8A, 12, 16 and corresponding text, teach that wherein the substrate 9/10 is configured as a semiconductor substrate (col. 4, lines 19-20), and wherein the vertical memory stack 32/46/50/60/62/63 includes a gate insulating film stack having a stacked structure in which a plurality of layers 504/506 including a charge storage layer 504 including traps and an insulating film 506 are stacked.

	In re claim 5, Ikawa et al., in Figs. 8A, 16 and corresponding text, teach that the conductive material constituting the conductive pillar 76 is configured with an electrically conductive metal (76 is derived from 76L, which is made of W, Co, Ru, Al or Cu, col. 24, lines 59-63).


	In re claim 6, Ikawa et al., in Figs. 8A, 16 and corresponding text, teach that the vertical interconnect structure 74/75/76 further includes an insulating film 74 configured to surround an outer peripheral surface of the conductive pillar 76 and arranged on the inner peripheral surface of the via-hole 79.

	In re claim 10, Ikawa et al., in Figs. 8A, 16 and corresponding text, teach that the vertical memory stack 32/46/50/60/62/63 includes a stacked memory device array transistor (col. 3, lines 51-54).
	
Allowable Subject Matter
8.	Claims 3, 7-9 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the current  invention is deemed to be directed to a nonobvious improvement over the invention patented in US 9,589,839.   The improvement comprises: the cell region further includes a trench located between the cell plugs and the via-hole and formed to penetrate through the stacked structure along the vertical direction, with an inner portion thereof being filled with an oxide material (claim 3); the vertical interconnect structure is sequentially provided with a gate insulating film stack, a semiconductor layer for forming a channel, and an insulating film from the inner peripheral surface of the via-hole, and wherein the insulating film is configured to surround an outer peripheral surface of the conductive pillar (claim 7); a side surface of the vertical interconnect structure is provided with an insulating film stacked structure configured by alternately stacking second and third insulating films having different dielectric constants, and the via-hole of the vertical interconnect structure is provided to penetrate through the insulating film stacked structure (claim 9); a center of the cell plug is further provided with a cell conductive electrode formed in a pillar shape filled with a conductive material (claim 11); an interlayer insulating film arranged under the substrate; an etching stopper layer arranged in the interlayer insulating film; and
a plurality of cell plugs formed to penetrate through the stacked structure down to the etching stopper layer in the vertical direction, and a center of the cell plug is further provided with a cell conductive electrode formed in a pillar shape filled with a conductive material (claim 14); a stacked structure formed by alternately stacking an electrode layer and a control gate with a surface thereof surrounded by the gate insulating film stack on the substrate; and the cell plug includes a main gate formed in a pillar shape along the vertical direction of the substrate (claim 16); a stacked structure formed by alternately stacking a control gate and an electrode layer on the substrate with a surface thereof surrounded by the gate insulating film stack; and the cell plug includes a word line formed in a pillar shape along the vertical direction of the substrate, a gate insulating film stack formed on an outer peripheral surface of the word line, and a semiconductor layer for forming a channel in a pipe shape formed between the electrode layers along an outer peripheral surface of the gate insulating film stack (claim 18).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 18, 2021



/HSIEN MING LEE/